Exhibit 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Amendment No. 1 to Amended and Restated Employment Agreement ("Amendment")
dated September 23, 2014 between Meridian Bioscience, Inc., an Ohio corporation
("Meridian") and John A. Kraeutler, Chief Executive Officer ("Kraeutler").


W I T N E S S E T H:


WHEREAS, Meridian and Kraeutler entered into an amended and restated employment
agreement dated June 12, 2012 ("Original Agreement"); and
WHEREAS, the parties desire to amend the Original Agreement upon the terms and
conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Meridian and Kraeutler agree as follows:
1.            Section 2, Term, shall be amended and restated as follows:
"2.  Term.  Subject to the provisions for earlier termination as hereinafter
provided, Kraeutler shall continue to be employed for the period commencing on
the date hereof and ending on December 31, 2014 (the "Initial Term").  The
Agreement may be extended annually for up to Two additional One year periods
(each an "Extension Term"), ending December 31, 2015 and December 31, 2016,
respectively, at the discretion of the Board of Directors of Meridian upon sixty
(60) days' written notice to Kraeutler of the Board's intent to extend the
Agreement for each Extension Term and Kraeutler's acceptance of such extension
offer within thirty (30) days of Kraeutler's receipt of such offer.  The Initial
Term together with any Extension Terms shall hereinafter be referred to as the
"Term.""
2.            Section 6.1, Benefit Plans and Programs, shall be amended and
restated as follows:
"6.1            Benefit Plans and Programs.  Kraeutler shall be entitled, at
Meridian's expense, to such medical, dental, hospitalization, life insurance,
pension plan, profit-sharing, disability, employee benefits and such other
similar employment privileges and benefits or perquisites as are afforded
generally from time to time to other senior officers of Meridian.
Meridian shall maintain a Medicare Advantage Plan or its equivalent health plan
for Kraeutler, and spouse, if any, and the survivor of them for the remainder of
their lives after Kraeutler's employment with Meridian ends.  To obtain these
benefits, Kraeutler and spouse, if any, must be enrolled in Medicare Part A and
B.  Kraeutler and spouse, if any, remain responsible for Medicare Part A and B
monthly premiums and Meridian shall pay premiums related to the Medicare
Advantage Plan or its equivalent.  Additionally, after Kraeutler's employment
with Meridian ends, Kraeutler and his spouse, if any, and the survivor of them
shall remain under Meridian's dental and vision plans provided to its then
current employees.
Meridian shall also provide individual Long Term Care insurance policies for
Kraeutler and his spouse, if any, subject to successful underwriting, by
Kraeutler's spouse and no obligation to carry the long term care policy shall
arise for spouse if unsuccessful underwriting shall occur.  The benefits
provided shall not be less than $350 per day and shall extend for a 5 year
period.  The daily benefits will increase by 5% per year.  The policy shall
include a standard 180 day elimination period during which time benefits are not
available."
3.            All other terms and conditions set forth in the Original Agreement
shall remain unchanged, and shall remain in full force and effect.
4.            This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.

 
 
MERIDIAN BIOSCIENCE, INC.
 
 
 
 
 
 
 
 
 
 
 
By:         /s/ Melissa Lueke
 
 
Name:  Melissa Lueke
 
 
Title:  Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
            /s/ John A. Kraeutler
 
 
John A. Kraeutler









 